UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7045


MARION LAMONT SHERROD,

                Plaintiff - Appellant,

          v.

SID HARKLEROAD, Superintendent at North Carolina Department
of Corr.; EDWARDS; STEPHEN SHOOK, Stg. Officer at North
Carolina Department of Corr.; PATRICIA MCENTIRE, E-Unit
Manager at North Carolina Dept. of Correction; MARGARET
JOHNSON, Nurse at North Carolina Department of Corr.,

                Defendants - Appellees,

          and

JOHN MORGAN, Medical Provider at North Carolina Department
of Corr.; LARRY BASS,

                Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00048-RJC)


Submitted:   November 30, 2016              Decided:   January 3, 2017


Before MOTZ, FLOYD, and HARRIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.
Marion L. Sherrod, Appellant Pro Se. Kimberly D. Grande, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Marion Lamont Sherrod, a North Carolina inmate, filed a

42 U.S.C. § 1983 (2012) complaint in the district court alleging

claims      against    various     North   Carolina      prison          Defendants.

Sherrod’s primary claim was that, despite notice to Defendants

that he suffered from seizures, he was housed in an upstairs

cell in a top bunk and, as a result, he fell, seriously injuring

himself; he alleged this was evidence of an Eighth Amendment

violation     and    deliberate    indifference   to    his       serious      medical

needs.      The district court granted the Defendants’ motion for

judgment on the pleadings under Fed. R. Civ. P. 12(c), finding

that Sherrod’s complaint failed because he simply assumed in his

complaint, without sufficient factual support, that all of the

Defendants had intimate knowledge about his seizure disorder.

For   the    foregoing    reasons,    we   vacate      the       district      court’s

judgment and remand for further proceedings consistent with this

opinion.

      We review a district court’s dismissal under Rule 12(c) de

novo, applying the same standard we would to a Rule 12(b)(6)

motion to dismiss for failure to state a claim.                     Volvo Constr.

Equip. N. Am., Inc. v. CLM Equip. Co., 386 F.3d 581, 591 (4th

Cir. 2004).         Accordingly, we assume all facts alleged are true

and draw all reasonable inferences in favor of the plaintiff to

determine     whether     the     complaint   alleges        a     set    of    facts

                                       3
sufficient to state a claim that is “plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

     Attached    to     Sherrod’s     complaint   were      a    declaration      and

related exhibits.       In his properly executed declaration, Sherrod

alleged that medical provider John Morgan and manager Patricia

McEntire, both named Defendants, had knowledge of his seizure

disorder but failed to accommodate his disability, leading to

his serious injuries due to a fall.               We make no finding as to

whether    Sherrod      ultimately     may   prove     an       Eighth   Amendment

violation against the Defendants, see Estelle v. Gamble, 429
U.S. 97, 105-106 (1976); Iko v. Shreve, 535 F.3d 225, 238-39

(4th Cir. 2008), but find that he alleged enough to survive the

Defendants’ motion for judgment on the pleadings.                    Accordingly,

we   vacate    and    remand    for   proceedings      consistent        with    this

opinion.      We deny Sherrod’s motion for appointment of counsel

and dispense     with    oral   argument     because   the      facts    and    legal

contentions    are    adequately      presented   in   the      materials       before

this court and argument would not aid the decisional process.


                                                         VACATED AND REMANDED




                                        4